Exhibit 10.4

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE AND THE SHARES OF
CAPITAL STOCK RECEIVABLE UPON CONVERSION OF THIS NOTE HAVE BEEN OR WILL BE
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO ITS OR THEIR DISTRIBUTION OR
RESALE, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE OR SUCH SHARES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 

November __, 2011



GREENMAN TECHNOLOGIES, INC.



CONVERTIBLE PROMISSORY NOTE



 

On or before the Maturity Date (as defined below), GreenMan Technologies, Inc.,
a Delaware corporation with a principal place of business of 7 Kimball Lane,
Lynnfield, Massachusetts 01940 (the “Company”), for value received, promises to
pay to the order of ___(the “Holder”), the principal sum of ___Dollars
($__,000.00), with interest thereon at the rate and on the terms set forth
below.

 

The following is a statement of the rights and obligations of the Holder and the
Company under this Note, and the conditions to which this Note is subject, and
to which the Company, by the execution and delivery hereof, and the Holder, by
the acceptance of this Note, agree:

 

1.         Definitions. As used in this Note, the following terms, unless the
context otherwise requires, have the following meanings:

 

1.1        “Common Stock” shall mean and include: (a) the Company’s Common
Stock, $.01 par value per share, and (b) any other securities into which or for
which the securities described in (a) may be converted or exchanged pursuant to
a plan of recapitalization, reorganization, merger, sale of assets or otherwise.

 

1.2        “Conversion Price” shall mean $__ (i.e., 85% of the closing bid price
of the Common Stock on the date the original Holder of this Note executed his or
her Subscription Agreement, rounded upward to the nearest whole $.01.

 

1.3        “Holder,” or similar terms, when the context refers to a Holder of a
Note, shall mean any person who shall at the time be the Holder of this Note.
Such terms used in the plural shall mean any persons who shall at the time be
the Holders of the Notes.

 

1.4        “Maturity Date” shall mean _____.

A -1

 



 

1.5        “Memorandum” shall mean the Company’s Confidential Private Placement
Memorandum dated as of November 7, 2011, pursuant to which the Securities (as
defined therein), including the Notes, were offered and sold.

 

1.6        “Notes” shall mean up to $1,500,000 in original principal amount of
this Note and Convertible Promissory Notes of like tenor to this Note issued and
sold pursuant to the Memorandum.

 

1.7        Subscription Agreement” shall mean that certain Subscription
Agreement between the Company and the original Holder of this Note. Such terms
used in the plural shall mean any similar agreements between the Company and the
original Holders of the other Notes.

 

1.8        “Trading Day” means (a) a day on which the Common Stock is traded on
the OTCQB marketplace operated by OTC Markets Inc. or a registered national
securities exchange, or (b) if the Common Stock is not traded on the OTCQB or a
registered national securities exchange, a day on which the Common Stock is
quoted in the over-the-counter market as reported by the National Quotation
Bureau Incorporated (or any similar organization or agency succeeding its
functions of reporting prices); provided, however, that in the event that the
Common Stock is not listed or quoted as set forth in (a) or (b) hereof, then
Trading Day shall mean any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the Commonwealth of
Massachusetts are authorized or required by law or other government action to
close.

 

A -2

 



2.                  Terms of the Note.

 

2.1        Beginning on the date this Note is issued, this Note shall bear
interest at the noncompounded rate of ten percent (10%) per annum on the
outstanding principal balance hereof. The Company shall pay all accrued interest
thereon on a semi-annual basis, such payments to be made on March 31 and
September 30 of each year (each an “Interest Payment Date”) until the earlier of
(a) such time as the principal balance of the Note shall be paid in full or (b)
the conversion of this Note pursuant to Section 6 hereof. Interest will be
computed on the basis of a year of 365 days for the number of days actually
elapsed. The Holder may elect, upon written notice to the Company provided at
least 30 days prior to each Interest Payment Date, to waive the payment of
accrued interest in cash and, instead, to add such accrued interest to the
outstanding principal balance of this Note. Each such increase in the
outstanding principal balance of this Note shall be effective as of the
applicable Interest Payment Date and shall accrue interest pursuant to this
Section 2.1. In the absence of a valid election by the Holder, accrued interest
will be payable in cash.

 

2.2        The then outstanding principal balance of this Note, together with
any accrued but unpaid interest thereon, shall be payable in full on the
Maturity Date.

 

2.3        If any payment becomes due and payable under this Note on a Saturday,
Sunday or legal holiday, the maturity thereof shall be extended to the next
succeeding business day.



 



2.4        The entire outstanding principal balance of this Note, together with
all accrued but unpaid interest thereon, shall become due and payable upon the
consummation of either (a) a reorganization, merger or consolidation of the
Company (any of the foregoing, a “Merger”), in each case, with respect to which
all or substantially all of the individuals and entities who were the beneficial
owners of the outstanding Common Stock immediately prior to such Merger do not,
following such Merger, beneficially own, directly or indirectly, more than 50%
of the then outstanding shares of voting stock of the corporation resulting from
the Merger, or (b) the sale or other disposition of all or substantially all of
the assets of the Company, excluding a sale or other disposition of assets to a
subsidiary of the Company. For purposes of the foregoing, in no event shall the
sale or other disposition of all or any portion of the Company’s Green Tech
Products business (whether by merger, sale of stock, sale of assets or
otherwise) be deemed to be a sale or disposition of substantially all of the
Company’s assets. Except as set forth in the preceding sentence, however, this
Note may not be prepaid, in whole or in part, prior to the Maturity Date,
without the consent of the Holder.

 

3.        Events of Default. For purposes of this Note, the Company shall be in
default hereunder (and an “Event of Default” shall have occurred hereunder) upon
any of the following:

3.1        the entry of any judgment or order against the Company for the
payment of money, if the same is not satisfied or enforcement proceedings are
not stayed within 60 days or if, within 60 days after the expiration of any such
stay, the judgment or order is not dismissed, discharged or satisfied;

A -3

 



 

3.2        the institution of any bankruptcy, reorganization, arrangement,
liquidation, receivership, moratorium or similar proceedings by the Company;

 

3.3.        the institution of any bankruptcy, reorganization, arrangement,
liquidation, receivership, moratorium or similar proceedings against the
Company, which is not dismissed within 60 days;

 

3.4        the appointment of a receiver, trustee, custodian or similar
official, for the Company or any property or assets of the Company; or

 

3.5        the conveyance of any or all assets to a trustee, mortgagee or
liquidating agent or assignment for the benefit of creditors by the Company.

 

4.        Consequences of Default.

 

4.1        Upon the occurrence and during the continuation of an Event of
Default, the entire outstanding principal balance of this Note, together with
all accrued but unpaid interest thereon, shall become immediately due and
payable, without presentment, demand, protest or other notice of any kind.

 

4.2        If the Company fails to comply with any of the provisions of this
Note, the Company will pay to the Holder of this Note, on demand, such further
amounts as shall be sufficient to cover the costs and expenses, including but
not limited to reasonable attorneys’ fees and disbursements, incurred by the
Holder of this Note in collecting upon this Note or otherwise enforcing any of
the Holder’s rights hereunder.

 

5.        Remedies not Exclusive. The remedies of the Holder provided herein or
otherwise available to the Holder at law or in equity shall be cumulative and
concurrent, and may be pursued singly, successively and together at the sole
discretion of the Holder, and may be exercised as often as occasion therefor
shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release of the same.

 

6.        Mandatory and Optional Conversion.

 

6.1        At any time and from time to time on or after the first anniversary
of the issuance of this Note and prior to the Maturity Date, if the average
closing price of the Common Stock, as reflected on the principal stock exchange
or trading market for the Common Stock, equals or exceeds $1.60 (as adjusted
pursuant to the terms of this Note, the “Target Price”) per share for 20
consecutive Trading Days, the Company may, upon notice to the Holder, deem the
entire principal amount of this Note, together with all accrued but unpaid
interest thereon, converted (the “Mandatory Conversion”), without any further
action by the Holder, into such number of fully paid and non-assessable shares
of Common Stock (the “Conversion Shares”)as shall be equal to (i) the aggregate
principal amount of this Note plus all accrued but unpaid interest at the time
of such conversion, divided by (ii) the Conversion Price.

6.2        At any time and from time to time on or after the date hereof and
prior to the Maturity Date, this Note shall be convertible (in whole or in
part), at the option of the Holder, into such number of fully paid and
non-assessable Conversion Shares as shall be equal to (i) the aggregate amount
of the principal and interest so converted, divided by (ii) the Conversion
Price.

A -4

 



 

6.3        Each conversion of this Note, in whole or in part, pursuant to
Section 6.2 shall be effective on the date on which the Holder delivers a notice
of conversion in the form attached hereto (the “Conversion Notice”), duly
executed, to the Company (the “Conversion Date”). In addition, the Holder shall
deliver this Note to the Company at such time that this Note is fully converted.
With respect to partial conversions of this Note, the Company shall keep written
records of the amount of this Note which has been converted as of each
Conversion Date.

 

6.4        Not later than ten Trading Days after any Conversion Date or the
Mandatory Conversion, as the case may be, the Company or its designated transfer
agent, as applicable, shall issue and deliver to the Holder, at the Holder’s
address specified in the Conversion Notice (or, in the case of a Mandatory
Conversion, at the Holder’s address as reflected in the Company’s records), a
certificate or certificates representing the Conversion Shares issuable upon
such conversion. Such certificate or certificates shall bear such legends as may
be required by applicable state and federal securities laws. No fractional
shares will be issued on conversion of this Note. If a fraction of a share would
otherwise be issuable on conversion of this Note, the Company will round down
the number of shares to be issued to the next whole share.

 

7.        Transfers.

 

7.1        The Holder acknowledges that this Note and the Conversion Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and agrees not to sell, pledge, distribute, offer for sale,
transfer or otherwise dispose of this Note or any such Conversion Shares in the
absence of (i) an effective registration statement under the Act as to this Note
or such Conversion Shares, as the case may be, and registration or qualification
of this Note or such Conversion Shares, as the case may be, under any applicable
U.S. federal or state securities law then in effect, or (ii) an opinion of
counsel, satisfactory to the Company, that such registration and qualification
are not required. Each certificate or other instrument representing Conversion
Shares shall bear a legend substantially to the foregoing effect.

 

7.2        The Holder covenants and agrees that it shall not, prior to the
earlier of (x) the end of the ninth month after the date of the issuance of this
Note or (y) the end of the third month after the completion of a Qualified
Financing, (i) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right, or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any of the Conversion Shares or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such Conversion Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash, or otherwise (including, without
limitation, “short sales”). Each certificate or other instrument representing
Conversion Shares shall bear a legend substantially to the foregoing effect.



A -5

 

 

7.3        Neither this Note, nor any rights of the Holder hereunder, may be
transferred or assigned, whether by operation of law or otherwise, without prior
notice in writing to the Company. The Company may condition any such transfer or
assignment on the prior receipt from the proposed transferee or assignee of a
written representation that such transferee or assignee is an “accredited
investor,” as such term is defined in Regulation D as promulgated under the
Securities Act and the written agreement that such transferee or assignee will
bound by all of the terms of this Note, including without limitation Section
7.2, above. Any such transfer or assignment, or attempted transfer or
assignment, in violation of this Note shall be null and void.

 

8.         Changes; Waivers. Any of the terms and conditions of this Note may be
changed or amended, and any right of the Holder of this Note may be waived, with
the written consent of the Company and the Holder.

 

9.        Subdivisions or Combinations of Shares of Common Stock. If the
Company, at any time after the date hereof but before this Note is converted or
repaid in full, shall subdivide or combine its Common Stock, the number of
shares of Common Stock issuable upon any subsequent conversion hereof shall
automatically be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination, and the
Conversion Price and Target Price shall automatically be proportionately
decreased in the case of a subdivision or stock dividend, or proportionately
increased in the case of a combination.        

10.         Miscellaneous.

 

10.1        The Company, regardless of the time, order or place of signing,
waives presentment, demand, protest and notices of any kind in connection with
the enforcement of this Note.

 

10.2        The rights and remedies herein reserved to any party shall be
cumulative and in addition to any other or further rights and remedies available
at law or in equity. No delay or omission on the part of the Holder in
exercising any right hereunder shall operate as a waiver of such right or of any
other right of such Holder. The waiver by any party hereto of any breach of any
provision of this Note shall not be deemed to be a waiver of the breach of any
other provision or any subsequent breach of the same provision.

 

10.3        This Note shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to choice of law
principles.

 

10.4        The Company and the Holder irrevocably agree that all legal
proceedings arising out of or in connection with this Note, including its
enforcement, will be tried in a court of competent jurisdiction by a judge
without a jury. Each party waives any right to a jury trial in any such
proceeding and agrees to take, or not to take, such action as is appropriate to
give effect to this provision.

 

A -6

 



10.5        In case any provision contained herein (or part thereof) shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or other unenforceability shall not affect any other
provision (or the remaining part of the affected provision) hereof, but this
Note shall be construed as if such invalid, illegal, or unenforceable provision
(or part thereof) had never been contained herein, but only to the extent that
such provision is invalid, illegal or unenforceable.

 

[Remainder of page intentionally left blank.]

A -7

 



IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name
and executed as a sealed instrument this________.

 

 

GREENMAN TECHNOLOGIES, INC.

 

 

By:__________________________________

Charles E. Coppa

Chief Financial Officer

A -8

 

FORM OF

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note, together with all accrued but unpaid
interest thereon, into shares of Common Stock of GreenMan Technologies, Inc.
(the “Company”) according to the conditions hereof, as of the date written
below.

Date of Conversion _________________________________________________________

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________

 

 

Signature___________________________________________________________________________________________________________________

[Name]

 

The certificate or certificates representing such shares of Common Stock shall
be delivered to the Registered Holder at the following address:

 

__________________________________________________________________

__________________________________________________________________

 

A -9

